           Case 1:20-cv-02761-AT Document 57 Filed 09/22/21 Page 1 of 4

                                                      U.S. Departme

                                                      United States At
                                                      Southern Distric                      9/22/2021

                                                     86 Chambers Street
                                                     New York, New York 10007



                                                      September 20, 2021

By ECF and Electronic Mail

Honorable Analisa Torres
United States District Judge
United States Courthouse
500 Pearl Street
New York, NY 10007

       Re:     Knight First Amendment Institute at Columbia University v.
               Centers for Disease Control and Prevention and U.S. Department of
               Health and Human Services, 20 Civ. 2761 (AT)

Dear Judge Torres:

        This Office represents defendants Centers for Disease Control and Prevention (“CDC”)
and U.S. Department of Health and Human Services (together, “Defendants”) in the above-
referenced matter, which was brought pursuant to the Freedom of Information Act, 5 U.S.C.
§ 552 (“FOIA”). In an opinion and order dated September 17, 2021 (ECF No. 54 (the “Order”)),
the Court denied Defendants’ motion for summary judgment, and granted in part and denied in
part plaintiff Knight First Amendment Institute at Columbia University’s cross-motion for
summary judgment. The Court directed Defendants to (1) release five documents by September
24, 2021; (2) produce one document with all segregable factual information un-redacted by
October 1, 2021; (3) meet and confer with Plaintiff by October 8, 2021, and conduct a new
search for documents responsive to two parts of Plaintiff’s FOIA request; and (4) submit one
document under seal for in camera review and an accompanying affidavit or revised Vaughn
index by October 8, 2021. See Order at 36.

        We write respectfully to request that the Court stay its disclosure rulings with respect to
the September 24, 2021 and the October 1, 2021 releases for 60 days from September 17, 2021,
the date of the Order, until November 16, 2021, to allow the government time to determine
whether to appeal from the Order. 1 Congress has provided the government 60 days in which

       1
          If the Court grants the requested stay and no notice of appeal is filed on November 16,
Defendants would release un-redacted versions of Documents 9, 10, 11, 27, and 28 (and to the
extent applicable, applying “other exemptions, where warranted,” as permitted by the Court’s
Order) to Plaintiff the following day, on November 17, 2021. Similarly, if no notice of appeal is
filed, Defendants would release Document 12, with all segregable factual material un-redacted, to
Plaintiff on November 17, 2021.

                                                 1
           Case 1:20-cv-02761-AT Document 57 Filed 09/22/21 Page 2 of 4




to appeal. 28 U.S.C. § 2107(b). Plaintiff only consents to a 30-day extension, until October 18,
2021, citing the public interest in the disclosure of these records. Defendants do not seek a stay
of the Court’s directives regarding a new search, or the submission of Document 12 under seal
and an accompanying affidavit or revised Vaughn index to the Court.

        A stay pending the government’s determination whether to appeal the disclosure orders is
warranted. Indeed, “[i]t is well established that partial disclosure orders in FOIA cases are
appealable.” Ferguson v. FBI, 957 F.2d 1059, 1063 (2d Cir. 1992) (finding three orders
“explicitly requiring immediate disclosure of information are properly within our appellate
jurisdiction”). Courts consider four factors when considering a stay application: “(1) whether the
stay applicant has made a strong showing that he is likely to succeed on the merits;
(2) whether the applicant will be irreparably injured absent a stay; (3) whether issuance of the
stay will substantially injure the other parties interested in the proceeding; and (4) where the
public interest lies.” In re World Trade Ctr. Disaster Site Litigation, 503 F.3d 167, 170 (2d Cir.
2007). With respect to the first factor, where the balance of equities strongly favors a stay, the
government need only “present a substantial case on the merits” to obtain a stay. LaRouche v.
Kezer, 20 F.3d 68, 72-73 (2d Cir. 1994); see also Providence Journal Co. v. FBI, 595 F.2d 889,
890 (1st Cir. 1979) (“appellants need not show an absolute probability of success in order to be
entitled to a stay” of a FOIA disclosure order; granting stay where government demonstrated its
appeal had “potential merit” and “serious legal questions” were presented).

         Here, the second factor overwhelmingly favors a stay. The irreparable injury standard
 for obtaining a stay is satisfied “[w]here, as here, the denial of a stay will utterly destroy the status
 quo . . . but the granting of a stay will cause relatively slight harm to appellee.” Providence
 Journal Co., 595 F.2d at 890. “Particularly in the FOIA context, courts have routinely issued
 stays where the release of documents would moot a defendant’s right to appeal.” People for
 American Way Foundation v. Dep’t of Education, 518 F. Supp. 2d 174, 177 (D.D.C. 2007); see
 HHS v. Alley, 129 S. Ct. 1667 (2009) (Thomas, J., in chambers) (staying FOIA disclosure
 pending disposition of appeal); John Doe Agency v. John Doe Corp., 488 U.S. 1306, 1309
 (1989) (Marshall, J., in chambers) (denial of stay of FOIA order would cause mootness and thus
 irreparable injury). Stays are necessary where a court has ordered disclosure under FOIA
 because “once there is disclosure” in a FOIA matter, “the information belongs to the general
 public,” Nat’l Archives & Records Admin. v. Favish, 541 U.S. 157, 174 (2004), and any
 protection the government has against disclosure is rendered meaningless and any appeal moot.
 That alone is a powerful reason to grant a stay. Nat’l Immigration Project of the Nat’l Lawyers
 Guild v. DHS, 842 F. Supp. 2d 720, 733 (S.D.N.Y. 2012) (“failure to stay the [FOIA] disclosure
 required by the Order would cause the Government irreparable injury if the ruling was
 erroneous”). “Disclosure followed by appeal after final judgment is obviously not adequate in
 such cases—the cat is out of the bag.” In re Papandreou, 139 F.3d 247, 251 (D.C. Cir. 1998).

         Requiring Defendants to disclose Documents 9, 10, 11, 12, 27, and 28 on the Court’s
 expedited timeframe will irreparably harm the government by severely hampering its ability to
 carefully consider appeal. The Solicitor General must authorize any appeal by the
 government. See 28 C.F.R. § 0.20(b). In deciding whether to do so in a case such as this one,
 the Solicitor General seeks input from a number of components of the Department of Justice,
 including the United States Attorney’s Office handling the case, as well as other interested federal

                                                    2
           Case 1:20-cv-02761-AT Document 57 Filed 09/22/21 Page 3 of 4




 agencies, in this case including HHS and the CDC, as well as the White House, given the
 assertion of the presidential communications privilege. This need for extensive consultation and
 high-level decisionmaking is why Congress has afforded the government, unlike other litigants,
 60 days in which to notice an appeal. 28 U.S.C. § 2107(b). The seven and fourteen days provided
 by the Court’s disclosure orders would not allow sufficient time for the relevant government
 components to make considered recommendations and for the Acting Solicitor General to
 determine whether to authorize appeal.

        Other factors also support a stay. First, Defendants respectfully submit that they can, at the
very least, “present a substantial case on the merits,” which, combined with the certainty of
irreparable harm, supports a stay. LaRouche, 20 F.3d at 72-73. As explained by CDC, Document
12, which is one of many drafts of an unfinalized CDC Communication and Media Strategy for
the Coronavirus Disease 2019 Response, contains facts that cannot be segregated from the draft
policy statement and released given the nature in which facts about the pandemic were constantly
changing and evolving. See Supp. Andoh Decl. ¶¶ 19, 22. Because the agency was constantly
adapting and attempting to formulate a policy in response to the fluid factual landscape, the CDC
explained how release could undermine the agency’s ability to perform its functions by creating
confusion and sowing mistrust by the public. See id. ¶ 22. Disclosure in this situation would
“discourage candid discussion within the agency and thereby undermine the agency’s ability to
perform its functions,” a harm acknowledged by the Court. See Order at 34 (quoting Dudman
Comms. Corp. v. Dep’t of Air Force, 815 F.2d 1565, 1568 (D.C. Cir. 1987)). While the Court
characterizes Documents 27 and 28 as “discussions of how to apply a binding policy,” Order at
25, the CDC’s declaration explains that the documents “indicated that [the individuals exchanging
emails] did not consider the contents of [the] proposal to be a firm set of instructions (i.e., a final
policy) to which [CDC] had no recourse but to obey,” Supp. Andoh Decl. ¶ 16. Thus, the agency
declaration calls into question the Court’s conclusion that these discussions were “post-decisional,
and outside the scope of the privilege.” Order at 25. As for Documents 9, 10, and 11, the Court
declined to find that the presidential communications privilege applies “given the scope of
dissemination of those documents,” Order at 23, but there is no bright-line number of recipients of
a communication from an advisor to the President made in the shaping of policies that would
establish whether or not the privilege applies. Here, the CDC outlined the recipients of Mr.
Mulvaney’s emails, the majority of whom were from the Executive Office of the President, or
high-ranking officials within CDC, and explained how that dissemination was closely held. See
Supp. Andoh Decl. ¶ 15.

        The public interest also favors a stay. As a general matter, although FOIA provides for
disclosure, it also “expressly recognizes that important interests are served by its exemptions, and
those exemptions are as much a part of FOIA’s purposes and policies as the statute’s disclosure
requirement.” Food Marketing Institute v. Argus Leader Group, 139 S. Ct. 2356, 2366 (2019)
(citations, quotation marks, and alterations omitted). Both the deliberative process privilege and
the presidential communications privilege implicate important public interests. The deliberative
process privilege “is designed to promote the quality of agency decisions by preserving and
encouraging candid discussion among officials.” Nat’l Council of LaRaza v. DOJ, 411 F.3d 350,
356 (2d Cir. 2005). Similarly, the presidential communications privilege protects the ability of the
President and his advisors “to explore alternatives in the process of shaping policies and making
decisions and to do so in a way many would be unwilling to express except privately.” United

                                                  3
Case 1:20-cv-02761-AT Document 57 Filed 09/22/21 Page 4 of 4
